Citation Nr: 1752494	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-06 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee condition. 

2.  Entitlement to service connection for a left shoulder condition. 

3.  Entitlement to service connection for a coccydynia condition (tail bone condition). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1964 to August 1984.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In June 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's service connection claims.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  A medical examination or medical opinion is necessary in a claim for service connection if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  

In May 2008, the Veteran filed a claim of entitlement for service connection to a left shoulder condition, entitlement to service connection for right knee condition, and entitlement to service connection for a tail bone condition.  Following review of the Veteran's claims file, the Board finds that VA examinations are warranted for each of the service connection claims. 

In regards to the left shoulder condition, January 2007 private treatment records from Dr. K.K. documented a diagnosis of a left shoulder injury.  Therefore, the first element of McLendon is met.
 
The second and third elements of McLendon are met as well.  Service treatment records documented a couple of shoulder injuries.  A June 1970 service treatment record documented the Veteran's reports of his wife hitting him in the left shoulder.  The Board notes that the Veteran disputed the facts surrounding this injury at the June 2017 videoconference hearing, indicating that his wife did not him but rather "something dropped heavy from the bed . . . onto my shoulder . . . ."  Also, September 1983 service treatment records documented the Veteran's complaints of a sharp pain underneath his left shoulder blade.  The Veteran testified that since these in service injuries he has had pain and limited range of motion in his arm.

In regards to the right knee condition, undated private treatment records from Dr. K.K. documented a diagnosis of right knee pain.  There records are included in other treatment records from Dr. K.K. dated between 2001 and 2008.  The Board finds that the evidence overcomes the low threshold of McLendon and the first element of McLendon is met. 

The second and third elements of McLendon are met as well.  The Veteran testified during the June 2017 hearing that he cut his right leg with an electric circular saw while in service.  The Veteran described as follows: "[I was] helping a contractor, building a home for my wife and the family that I'd just married.  And I was in construction and I was handling a skil saw [sic].  When my hand accidentally released the saw horse that I was standing on, I dropped skil saw [sic], it landed on my leg and I almost cut my leg off."  The Veteran indicated that he sought emergency services at Georgia Air Force Base.  The Veteran testified that since the injury he continued to experience pain in his right leg, describing complaints of sciatica. 

In regards to the tail bone condition, the Veteran testified at the June 2017 hearing that while stationed in Korea, around 1968, he was "accidentally kicked very seriously."  As a result of the injury, the Veteran reported to the Osan Air Force Base Emergency Room.  He reported that his treating physician at the time informed him that "the tailbone is split in two."  The Veteran testified that since this injury he continues to have residual pain.  Specifically, the Veteran indicated that he slouches and he cannot sit directly on the tail bone. 

In light of the foregoing, the Board finds that the low threshold of the McLendon standard has been met in this instance and that the Veteran should be afforded VA examinations to determine whether a causal relationship exists between service and any of his current conditions.  McLendon, 20 Vet. App. at 81.

Updated VA treatment records should also be requested.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).



Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and authorize VA to obtain any outstanding private treatment records, to specifically include records related to his reported conditions.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Update the file with any VA treatment records relevant to the Veteran's claims file since May 2008.  If any requested records are unavailable, the Veteran should be notified of such.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination to determine the etiology of any diagnosed left shoulder condition, right knee condition, and tail bone condition.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify each current condition (e.g. left shoulder condition, right knee condition, and tail bone condition) by medical diagnosis. 

(b) For each diagnosed disability, indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in service or is otherwise related to service.  Please explain why. 

Please consider and specifically address the Veteran's lay statements and reports of injuries in service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination was inadequate when the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).

(c)  If the Veteran is diagnosed with arthritis, please indicate whether it is at least as likely as not (50 percent probability or more) that the arthritis disability was present within one year after separation of service.

(d) If the Veteran is diagnosed with arthritis, please indicate the level of severity of the disability at the time of its onset.

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claims for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing (here, May 2008) meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

A complete rationale for the opinion rendered must be provided.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

4.  After the above development has been completed, readjudicate the claims for entitlement for service connection to left shoulder condition, entitlement to service connection for right knee condition, and entitlement to service connection for tail bone condition.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




